     CASE 0:19-cv-02857-ECT-ECW Document 28 Filed 09/03/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Jose Luis Gutierrez,                                File No. 19-cv-2857 (ECT/ECW)

                       Plaintiff,

v.                                                              ORDER

Charlie Hoffman, Ciara Macklanburg, and
Paul Christensen, in their individual and
official capacities,

                 Defendants.
________________________________________________________________________

Jose Luis Gutierrez, Moose Lake, MN, pro se.

Roger Yang, Office of the Minnesota Attorney General, Saint Paul, MN, for Defendants.
_______________________________________________________________________

      Plaintiff Jose L. Gutierrez is civilly committed to the Minnesota Sex Offender

Program (“MSOP”) for an indefinite term. In this § 1983 action, Gutierrez sued several

employees of MSOP and the Minnesota Department of Human Services (“DHS”), the

agency that administers MSOP, alleging that his removal from MSOP’s vocational work

program violated his Fourteenth Amendment right to Due Process. Defendants filed a

Motion to Dismiss Gutierrez’s suit under Fed. R. Civ. P. 12(b)(6) for failure to state a

claim. Magistrate Judge Elizabeth Cowan Wright issued a Report and Recommendation

(“R&R”) on July 20, 2020, that recommends granting Defendants’ motion and dismissing

the Complaint without prejudice. ECF No. 25 at 19. Gutierrez filed objections to the R&R,

ECF No. 26, to which the Defendants responded, ECF No. 27. Because Gutierrez objected,

the R&R must be reviewed de novo pursuant to 28 U.S.C. § 636(b)(1) and Local Rule
     CASE 0:19-cv-02857-ECT-ECW Document 28 Filed 09/03/20 Page 2 of 7




72.2(b)(3). Having completed that de novo review, Magistrate Judge Wright’s analysis

and conclusions are correct.

                                               I

       MSOP’s vocational work program is authorized by Minnesota law. Minn. Stat.

§ 246B.05, subd. 1. It is intended to provide “meaningful work skills training, educational

training, and development of proper work habits and extended treatment services for civilly

committed sex offenders.” Minn. Stat. § 246B.06, subd. 1(a). “Civilly committed sex

offenders participating in the vocational work program are not employees of [MSOP],

[DHS], or the state . . . .” Id. subd. 7. Gutierrez participated in the vocational work program

until July 2019, when he received a “Major Behavioral Expectation Report” and was

removed from the program for a minimum of sixty days for falsifying his time card. See

Compl. ¶ 15. Gutierrez alleges that his removal from the vocational work program did not

comply with MSOP policy, which, according to the Complaint, states: “A client who

receives three Vocational Treatment Notices for non-therapeutic incidents within a 90-day

period may be removed from vocational programming.” Id. ¶ 9. Gutierrez alleges the July

time-card incident was his only disciplinary notice in ninety days and that, per MSOP

policy, he should not have been removed from the vocational work program. Id.

       Gutierrez submitted grievances to each of the Defendants asking to be reinstated to

the vocational work program on the basis that he did not receive three Vocational

Treatment Notices within a ninety-day period. Id. ¶¶ 11–17. He was advised that

“[f]alsification of a time card is a serious matter,” and that “[m]ost employers have written

policies that list it as a cause for immediate termination of employment,” and that the

                                              2
     CASE 0:19-cv-02857-ECT-ECW Document 28 Filed 09/03/20 Page 3 of 7




vocational work program “is no exception.” Id. ¶ 12. His removal from the vocational

work program was upheld by Defendants. Id. ¶¶ 12, 16–17. Gutierrez alleges that his

removal from vocational programming and Defendants’ actions violated his Fourteenth

Amendment right to Due Process. Id. ¶ 17.

                                             II

                                             A

       The R&R first recommends dismissing Gutierrez’s official capacity claims against

Defendants, because Gutierrez nowhere alleges “that his removal from the vocational work

program was pursuant to a government policy or custom” or that Defendants “act[ed]

pursuant to an official policy.” R&R at 10. Rather, Gutierrez alleges only “that Defendants

failed to comply with the Vocational Programming Policy’s provision authorizing MSOP

employees to remove clients from the vocational work program when they receive three

Vocational Treatment Notices within 90 days.” Id. (citing Compl. ¶¶ 11–12, 14–16).

Gutierrez’s objection to this conclusion misunderstands the R&R’s rationale—he argues

that it “incorrectly holds Plaintiff was suing Defendants in their official capacities for

money damages.” Pl.’s Objs. at 3. This is not correct.

       “A suit against a government official in his or her official capacity is ‘another way

of pleading an action against an entity of which an officer is an agent.’” Baker v. Chisom,

501 F.3d 920, 925 (8th Cir. 2007) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690 n.55 (1978)). “Official-capacity liability under 42 U.S.C. § 1983 occurs only when a

constitutional injury is caused by ‘a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy.’”

                                             3
     CASE 0:19-cv-02857-ECT-ECW Document 28 Filed 09/03/20 Page 4 of 7




Gladden v. Richbourg, 759 F.3d 960, 968 (8th Cir. 2014) (quoting Monell, 436 U.S. at

694). Gutierrez’s Complaint fails to state a claim against Defendants in their official

capacities because he pleads only that Defendants did not follow official policy when he

was removed from the vocational work program. And as the R&R correctly notes,

Gutierrez alleges no facts “plausibly suggesting that the alleged failure to follow the

Vocational Programming Policy was the result of any such policy or custom.” R&R at 10.

                                             B

       The R&R next recommends dismissing Gutierrez’s individual-capacity claims

against Defendants, because he identifies no “constitutionally protected liberty or property

interest in participating in the MSOP’s vocational work program.” Id. at 15. Gutierrez has

conceded that he “never alleged in the Complaint that he has a constitutional right to

participate in the vocational work program.” Id. (citing ECF No. 21 at 11). Instead,

Gutierrez alleges he has an independent right to procedural due process “protected by the

Fourteenth Amendment.” Pl.’s Objs. at 7; R&R at 16. Gutierrez’s objections do not

identify any protected liberty or property interest in participating in MSOP’s vocational

work program, and his contention that the Fourteenth Amendment guarantees him “at least

some procedural due process rights” even without such an interest, Pl.’s Objs. at 7, is

plainly incorrect.

       Procedural due process requires “the opportunity to be heard at a meaningful time

and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976). But, the

requirements of procedural due process only apply to government decisions “which deprive

individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause

                                             4
     CASE 0:19-cv-02857-ECT-ECW Document 28 Filed 09/03/20 Page 5 of 7




of the Fifth or Fourteenth Amendment.” Id. at 332. To state a procedural due process

claim, a plaintiff must show, first, the existence of a constitutionally protected liberty or

property interest and, second, that the defendant(s) deprived him of that interest without

constitutionally adequate process. Schmidt v. Des Moines Pub. Schs., 655 F.3d 811, 817

(8th Cir. 2011). If the plaintiff cannot identify any protected liberty or property interest of

which he was deprived, “any procedural due process claim necessarily fails.” Beulieu v.

Ludeman, 690 F.3d 1017, 1047 (8th Cir. 2012); see Senty-Haugen v. Goodno, 462 F.3d

876, 886 (8th Cir. 2006) (explaining that courts do not consider what process is due unless

a plaintiff has a protected liberty or property interest).

       Gutierrez’s individual-capacity claims against Defendants necessarily fail because

he has identified no constitutionally protected liberty or property interest of which he was

deprived without due process of law. Contrary to Gutierrez’s claim that the Fourteenth

Amendment protects his right to procedural due process itself, independent of any protected

interest, “[p]rocess is not an end in itself.” Olim v. Wakinekona, 461 U.S. 238, 250 (1983).

Rather, procedural due process’s “constitutional purpose is to protect a substantive interest

to which the individual has a legitimate claim of entitlement.” Id. Gutierrez does not allege

a deprivation of any such interest. Moreover, even if Gutierrez had alleged a protected

interest in participating in the vocational work program, case law establishes that MSOP

clients have no protected interest in employment while civilly committed. See Perseke v.

Moser, No. 16-cv-557 (PJS/LIB), 2016 WL 6275191, at *4 (D. Minn. Sept. 26, 2016),

report and recommendation adopted, 2016 WL 6246761 (D. Minn. Oct. 25, 2016) (citing

Favors v. Hoover, No. 13-cv-428 (JRT/LIB), 2014 WL 4954687, at *15 (D. Minn. Sept.

                                               5
     CASE 0:19-cv-02857-ECT-ECW Document 28 Filed 09/03/20 Page 6 of 7




30, 2014)); accord Wishon v. Gammon, 978 F.2d 446, 450 (8th Cir. 1992) (“Prisoners have

no constitutional right to educational or vocational opportunities during incarceration.”).

                                               C

       Finally, Gutierrez objects to the R&R’s conclusion that Defendants are entitled to

qualified immunity and that the Complaint should be dismissed on that basis, as well. R&R

at 18; Pl.’s Objs. at 8. “Qualified immunity shields government officials from liability

unless their conduct violates clearly established statutory or constitutional rights of which

a reasonable person would know.” Ferguson v. Short, 840 F.3d 508, 510 (8th Cir. 2016)

(citation omitted). Government officials are entitled to qualified immunity unless “(1) . . .

the facts alleged or shown, construed most favorably to the plaintiffs, establish a violation

of a constitutional right, and (2) . . . that constitutional right was clearly established at the

time of the alleged misconduct, such that a reasonable official would have known that the

acts were unlawful.” Small v. McCrystal, 708 F.3d 997, 1003 (8th Cir. 2013) (citation

omitted). The R&R concluded Defendants were entitled to qualified immunity because

Gutierrez failed to establish a violation of a constitutional right. R&R at 18. Gutierrez

objects that he “has adequately pleaded a constitutional violation.” Pl.’s Objs. at 8. For

the reasons stated in Part B, supra, Gutierrez has not established a constitutional violation,

so Defendants are entitled to qualified immunity. Moreover, the Supreme Court’s ruling

in Olim v. Wakinekona, 461 U.S. at 250, shows that, even if Gutierrez could establish that

an independent right to procedural due process exists independent of a protected liberty or

property interest, such a constitutional right would not have been “clearly established” at

the time Gutierrez was removed from the vocational work program.

                                               6
    CASE 0:19-cv-02857-ECT-ECW Document 28 Filed 09/03/20 Page 7 of 7




                                       ORDER

      Therefore, based on all the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

      1.    Defendant Jose Luis Gutierrez’s Objections to the Report and

Recommendation [ECF No. 26] are OVERRULED;

      2.    The Report and Recommendation [ECF No. 25] is ACCEPTED;

      3.    Defendants’ Motion to Dismiss [ECF No. 12] is GRANTED; and

      4.    This action is DISMISSED WITHOUT PREJUDICE.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 3, 2020                s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                          7
